ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                )
                                             )
New Jersey Commission for the Blind          )       ASBCA Nos. 59002, 59003, 59832
 and Visually Impaired                       )
                                             )
Under Contract No. W911Sl-08-C-0011          )

APPEARANCE FOR THE APPELLANT:                       Theodore F. Martens, Esq.
                                                     Office of the Attorney General
                                                      Department of Law and Public Safety
                                                     Trenton, NJ

APPEARANCES FOR THE GOVERNMENT:                     Col Matthew J. Mulbarger, USAF
                                                     Air Force Chief Trial Attorney
                                                    Christopher S. Cole, Esq.
                                                     Trial Attorney

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: 16 June 2016



                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 59002, 59003, 59832, Appeals of
New Jersey Commission for the Blind and Visually Impaired, rendered in conformance
with the Board's Charter.

       Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals